Citation Nr: 1147412	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-50 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, which-in pertinent part, denied the benefit sought on appeal.

The May 2009 rating decision also denied entitlement to service connection for hypertension; denied an increased rating for the Veteran's vasomotor rhinitis; and, granted entitlement to service connection for tinnitus with a 10 percent rating, effective in August 2008.  The Veteran, however, limited his notice of disagreement to his hearing loss claim.  He did not dispute either the initial rating or effective date of his tinnitus.  Thus, the hearing loss claim is the sole issue addressed in the action below, as the others are not currently before the Board.  See 38 C.F.R. § 20.200 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The February 2009 VA examination report reflects the Veteran's hearing manifested as follows:





HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
30
30
20
25
30

LEFT
25
15
20
35
35


Speech recognition was 96 percent in each ear.

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The May 2009 rating decision determined that, while the Veteran in fact manifested a bilateral sensorineural hearing loss, as diagnosed at the February 2009 VA examination, the Veteran's hearing loss was not sufficiently severe to constitute a disability as defined by VA.  See id.  The Board notes, however, that the May 2009 rating decision did not note the decibel (db) loss at 500 Hertz (Hz) as required by VA regulation.

As is readily apparent, the right ear was 30 db at 500 Hz, which means that the right ear was 26 db or greater for at least three of the designated frequencies.  An average is not material when determining initial entitlement to service connection.

Although the examination report reflects the examiner reviewed the claims file, the examiner did not comment on the August 2008 private audiology examination report of record.  The Board construes the audiometrics of that examination as having shown the left ear to have manifested as follows: 500 Hz, 26 db; 1000 Hz, 20 db; 2000 Hz, 25 db; 3000 Hz, 40 db; 4000 Hz, 45 db.

Since the left ear is shown to be 40 db or higher at two frequencies, 3000 and 4000 Hz, that indicates a hearing loss disability as defined by regulation.  In light of the inconsistent results, another VA examination is indicated.  Further, as noted in the Veteran's representative's appellate brief, the examiner did not render a nexus opinion as to a linkage between the Veteran's hearing loss and his active service, which included combat acoustic trauma as well as combat noise exposure in Vietnam.



Accordingly, the case is REMANDED for the following action:

1.  Send the claims file back to the examiner who conducted the February 2009 examination.  Ask the examiner to review the claims file, to include the August 2008 private examination and report and the February 2009 VA examination report, and to render an opinion as to whether there is at least a 50-percent probability that the Veteran's diagnosed right ear sensorineural hearing loss is causally connected to his active service.  Please provide a full rationale and explanation for any opinion rendered.

The AMC/RO shall also ask the examiner to conduct another examination of the left ear.  If the results show less than 40 db at 3000 Hz and 4000 Hz, contrary to the private August 2008 audiometrics, the examiner is asked to comment on the difference.  Even if the VA left ear results are similar to the results of the February 2009 examination, the examiner is asked to render a nexus opinion for the left ear hearing loss as requested for the right ear.  Please provide a full rationale and explanation for any opinion rendered.

The examiner is advised that, the term a "50-percent probability," does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655(b) (2011), the consequences for failure to report for a VA examination without good cause include denial of the claim.  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the agency of original jurisdiction should re-adjudicate the claim.  If the decision on the claim remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


